EXHIBIT 10.1 SECOND AMENDMENT TO CREDIT AGREEMENT This Second Amendment to Credit Agreement dated as of June6, 2011, (this "Amendment") is among Cameron International Corporation ("Parent"); Cameron Limited, Cameron GmbH, Cameron (Singapore) Pte. Ltd., Cameron Canada Corporation, and Cameron Lux III S.A.R.L. (the "Borrowing Subsidiaries"; and together with the Parent, the "Borrowers"); the Lenders (as defined below); JPMorgan Chase Bank, N.A., as LC Issuer and as Administrative Agent (in such capacity, the "Agent"), and Banco Bilbao Vizcaya Argentaria, Standard Chartered Bank, and Citibank, N.A. as Syndication Agents. INTRODUCTION Reference is made to the Credit Agreement dated as of April 14, 2008 (as modified, the "Credit Agreement"), among the Parent, the Borrowing Subsidiaries, the Lenders, the Syndication Agents (as defined therein) and the Agent.Capitalized terms used herein but not defined herein shall have the meanings specified by the Credit Agreement. The Borrowers have requested, and the Lenders and the Administrative Agent have agreed, on the terms and conditions set forth herein, to make certain amendments to the Credit Agreement, including the extension, increase, and modification of the Aggregate Commitment. J.P. Morgan Securities LLC will act as lead arranger and book runner with respect to the foregoing, and Banco Bilbao Vizcaya Argentaria, Standard Chartered Bank, and Citibank, N.A. will be the Syndication Agents with respect thereto. Therefore, in connection with the foregoing and for other good and valuable consideration, the Parent, the Borrowing Subsidiaries, the Lenders, and the Agent hereby agree as follows: Section 1.Amendments to Credit Agreement.The Credit Agreementis hereby amended and restated in its entirety as set forth in Annex A attached hereto. Section 2.Waiver of Notice Requirement.The 10 Business Days' prior notice required under Section 2.27.1 of the Credit Agreement with respect to a Commitment Increase is hereby waived. Section 3.Representations and Warranties.The Borrowers represent and warrant that (a) the execution, delivery and performance of this Amendment are within the corporate power and authority of the Borrowers and have been duly authorized by appropriate proceedings, (b) this Amendment constitutes a legal, valid, and binding obligation of the Borrowers enforceable in accordance with its terms, except as limited by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the rights of creditors generally and general principles of equity, (c) no Unmatured Default or Default has occurred and is continuing on and as of the date of this Amendment and after giving effect hereto, and (d) the representations and warranties set forth in the Credit Agreement are true and correct in all material respects (other than those representations and warranties that are subject to a materiality qualifier, which shall be true and correct in all respects) on and as of the date of this Amendment and after giving effect hereto, as though made on and as the date hereof (or, if any such representation or warranty is expressly stated to have been made as of a specific date, as of such specific date). Section 4.Effectiveness.This Amendment shall become effective as of the date hereof, and the Credit Agreement shall be amended and restated as provided herein as of such effective date, upon the satisfaction of the following conditions precedent: (a)the Borrowers, the Agent, and the Lenders whose consent is required to effect the amendments contemplated hereby shall have delivered duly and validly executed originals of this Amendment to the Agent (or its counsel); (b)the Agent (or its counsel) shall have received such additional documentation, including but not limited to officer's certificates, resolutions, good standing certificates, incumbency certificates and opinions of counsel each in form and substance reasonably acceptable to the Agent and, where applicable, duly executed and delivered by a duly authorized officer of each applicable Loan Party; (c)the representations and warranties in this Amendment shall be true and correct in all material respects (other than those representations and warranties that are subject to a materiality qualifier, which shall be true and correct in all respects) on and as of the date of this Amendment and after giving effect hereto; (d)on the effective date hereof, the Borrowers shall prepay any Revolving Loans outstanding on such date (and pay any additional amounts required pursuant to Section3.4 of the Credit Agreement) to the extent necessary to keep outstanding Revolving Loans ratable with any revised Pro Rata Shares of the respective Lenders effective as of such date (giving effect to the Commitment Increase); (e)giving effect to the Commitment Increase and the Commitment Maturity Date extensions effectuated hereby, the aggregate principal amount of the Commitments having a Commitment Maturity Date of June 6, 2016, shall be at least $450,000,000; and (f)the Agent shall have received, or shall concurrently receive (i) for the account of each Lender whose Commitment has a Commitment Maturity Date of June 6, 2016 (giving effect hereto), an upfront fee in an amount previously agreed on the aggregate principal amount such Lender's final allocatedCommitment, (ii) such other fees as may be mutually agreed between the Lead Arranger and the Parent, and (iii) for the account of the applicable Person, payment of all other fees payable in connection with this Amendment, to the extent invoiced at least two Business Days prior to the effective date hereof. Section 5.Effect on Credit Documents. (a)General.Except as modified hereby, the Credit Agreement and all other Loan Documents remain in full force and effect as originally executed.Except for the waiver of notice expressly provided in Section 2 hereof, nothing herein shall act as a waiver of any of the Administrative Agent's or any Lender's rights under the Loan Documents as amended, including the waiver of any default or event of default, however denominated.The Borrowers acknowledge and agree that this Amendment shall in no manner impair or affect the validity or enforceability of the Credit Agreement.This Amendment is a Loan Document for the purposes of the provisions of the other Loan Documents.Without limiting the foregoing, any breach of representations, warranties, and covenants under this Amendment may be an Unmatured Default or Default under the other Loan Documents. -2- (b)Credit Facility. (i)Upon effectiveness of this Amendment (y) each Lender shall have the Commitment set forth opposite such Lender's name on the Commitment Schedule attached to Annex A hereto under the caption "Commitment" and (z) the Commitment Maturity Date of each Lender shall be as set forth on such Commitment Schedule. (ii)Each Lender that did not have a Commitment prior to its execution of this Amendment is hereby added to the Credit Agreement as an Additional Lender in accordance with Section 2.27.1 of the Credit Agreement, with a Commitment and Commitment Maturity Date as provided above, and each such Additional Lender agrees to be bound by all of the terms and provisions of the Credit Agreement binding on each Lender. (iii)Certain Lenders that had Commitments prior to their execution of this Amendment have agreed to extend the Commitment Maturity Date of, and in certain cases increase the amount of, their respective Commitments.The Commitment Maturity Date of each such Lender is hereby extended and the Commitment of each such Lender is hereby increased, as applicable, to the respective Commitment Maturity Date and Commitment set forth on the Commitment Schedule. Section 6.Reaffirmation of Guaranty.By its signature hereto, the Parent represents and warrants that it has no defense to the enforcement of the Guaranty, and that according to its terms the Guaranty will continue in full force and effect to guaranty the Subsidiary Borrowers' obligations under the Credit Agreement and the other amounts described in the Guaranty following the execution of this Amendment. Section 7.Choice of Law.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. Section 8.Counterparts.This Agreement may be signed in any number of counterparts, each of which shall be an original, and may be executed and delivered by telecopier or other electronic means such as portable digital format (PDF). Section 9.ENTIRE AGREEMENT.THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. [Remainder of page intentionally blank.Signatures appear on the following pages.] -3- EXECUTED as of the date first above written. CAMERON INTERNATIONAL CORPORATION By: /s/H. Keith Jennings Name: H. Keith Jennings Title: VP & Treasurer CAMERON LIMITED CAMERON GMBH CAMERON (SINGAPORE) PTE. LTD. CAMERON CANADA CORPORATION CAMERON LUX III S.A.R.L By: /s/H. Keith Jennings Name: H. Keith Jennings Title: Attorney in Fact Signature Page to Second Amendment to Credit Agreement JPMORGAN CHASE BANK, N.A. individually, as Administrative Agent, and as L/C Issuer By: /s/Thomas Okamoto Name: Thomas Okamoto Title: Authorized Officer Signature Page to Second Amendment to Credit Agreement J.P. MORGAN EUROPE LIMITED, as European Administrative Agent and UK Swing Line Lender By: /s/Alastair A. Stevenson Name: Alastair A. Stevenson Title: Managing Director Signature Page to Second Amendment to Credit Agreement JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent and Canadian Swing Line Lender By: /s/Thomas Okamoto Name: Thomas Okamoto Title: Authorized Officer Signature Page to Second Amendment to Credit Agreement JPMORGAN CHASE BANK, N.A., SINGAPORE BRANCH, as Singapore Swing Line Lender By: /s/Ruth Lee Name: Ruth Lee Title: Executive Director Signature Page to Second Amendment to Credit Agreement BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, individually and as Syndication Agent By: /s/Nietzsche Rodricks Name: Nietzsche Rodricks Title: Senior Banker By: /s/Peter Tommaney Name: Peter Tommaney Title: Senior Vice President Signature Page to Second Amendment to Credit Agreement CITIBANK, N.A., individually and as Syndication Agent By: /s/John F. Miller Name: John F. Miller Title: Attorney-in-Fact Signature Page to Second Amendment to Credit Agreement STANDARD CHARTERED BANK, individually and as Syndication Agent By: /s/Jim Hughes Name: Jim Hughes Title: Director, Head of Loan Distribution By: /s/Andrew Y. Ng Name: Andrew Y. Ng Title: Director, Standard Chartered Bank NY Signature Page to Second Amendment to Credit Agreement EXPORT DEVELOPMENT CANADA By: /s/David Kneebone Name: David Kneebone Title: Financing Manager By: /s/Christiane De Billy Name: Christiane De Billy Title: Financing Manager Signature Page to Second Amendment to Credit Agreement THE ROYAL BANK OF SCOTLAND PLC By: /s/Brian D. Williams Name: Brian D. Williams Title: Authorized Signatory Signature Page to Second Amendment to Credit Agreement UBS LOAN FINANCE LLC By: /s/Irja R. Otsa Name: Irja R. Otsa Title: Associate Director By: /s/Mary E. Evans Name: Mary E. Evans Title: Associate Director Signature Page to Second Amendment to Credit Agreement AMEGY BANK NATIONAL ASSOCIATION By: /s/G. Scott Collins Name: G. Scott Collins Title: Vice President Signature Page to Second Amendment to Credit Agreement CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By: /s/Arl Bruger Name: Arl Bruger Title: Vice President By: /sVipul Dhadda Name: Vipul Dhadda Title: Associate Signature Page to Second Amendment to Credit Agreement MORGAN STANLEY BANK, N.A. By: /s/Sherrese Clarke Name: Sherrese Clarke Title: Authorized Signatory Signature Page to Second Amendment to Credit Agreement ANNEX A Annex A to Second Amendment to Credit Agreement Annex A CREDIT AGREEMENT AMONG CAMERON INTERNATIONAL CORPORATION, AND THE OTHER BORROWERS NAMED HEREIN AS BORROWERS, THE LENDERS NAMED HEREIN, JPMORGAN CHASE BANK, N.A. AS ADMINISTRATIVE AGENT, J.P. MORGAN SECURITIES LLC AS LEAD ARRANGER AND SOLE BOOK RUNNER, AND THE ROYAL BANK OF SCOTLAND PLC, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DNB NOR BANK ASA, AND EXPORT DEVELOPMENT CANADA AS SYNDICATION AGENTS DATED AS OF APRIL 14, 2008 AS AMENDED AND RESTATED AS OF JUNE 6, 2011 PURSUANT TO THE SECOND AMENDMENT TO CREDIT AGREEMENT TABLE OF CONTENTS Page ARTICLE I
